UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2248


In Re:   PIERRE GENTRY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (7:07-cr-00294-HFF-9)


Submitted:   March 15, 2011                 Decided:   March 17, 2011


Before MOTZ and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Pierre Gentry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pierre      Gentry    petitions    for    a    writ    of     mandamus,

alleging the district court has unduly delayed acting on his

motion for a new trial.             He seeks an order from this court

directing the district court to act.            Our review of the district

court’s docket reveals that the district court recently entered

a decision in the underlying action.                Accordingly, because the

district court has recently decided Gentry’s case, we deny the

mandamus petition as moot.           We grant leave to proceed in forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented     in     the    materials

before   the    court    and   argument     would    not   aid    the    decisional

process.

                                                                  PETITION DENIED




                                        2